                         KENT SHERMAN CRUMP
                           REG. NO. 10331-509
                             FCI FLORENCE
                       FEDERAL CORR. INSTITUTION
                             P.O. BOX 6000
                          FLORENCE, CO 81226
                              July ,yo, 2021

Mr. D. Mark Jones
Clerk of Court
U. S. District Court
District of Utah
Central Division
351 S West Temple, Room 1.100
Salt Lake City, UT 84101

      RE:   Crump v. United States
            Crim No. 2:20-cr-00325-DBB-1

Dear Mr. Gould:

      Enclosed please find and accept for filing Movant' s Motion for Compassionate
Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A) and the First
Step Act of 2018. Please submit this document to the Court.

      Thank you for your assistance in this matter.

                                             Sincerely,




                                            KENT SHERMAN        cRUMP
                                            Appearing Pro Se


Encl. as noted
